   Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 1 of 28 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


JANELLE SCHNULLE,                                 Case No.:

                       Plaintiff,                 COMPLAINT FOR DAMAGES

       v.                                         (Jury Trial Demanded)

SOMATICS, LLC,

                      Defendant.
                                          COMPLAINT

       Plaintiff JANELLE SCHNULLE, by and through her counsel, brings this Complaint

against Defendant SOMATICS, LLC, and alleges as follows:

                                    NATURE OF THE ACTION

       1.      This common-law products liability, negligence and fraud action arises out of

serious and debilitating cognitive injuries that plaintiff, JANELLE SCHNULLE (“Plaintiff” or

“Ms. Schnulle”) sustained as a result of undergoing multiple rounds of electroconvulsive shock

treatment with a device manufactured and distributed by defendant, SOMATICS, LLC

(“Defendant” or “SOMATICS”).

       2.      The injuries Ms. Schnulle sustained as a result of SOMATICS’ shock treatment

device, include but are not limited to, brain damage, neurocognitive injuries, severe permanent

memory loss, significant decline in his ability to learn and recall information, a disruption and

decline in his ability to encode new information, diminished quality of life, additional physical,

physiological, psychological and emotional injuries and harms, and lost wages and earning

capacity.

       3.      Plaintiff alleges that SOMATICS negligently and intentionally concealed and

failed to adequately disclose and warn about risks, including but not limited to, brain damage and




                                                     1
      Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 2 of 28 PageID #: 2




permanent neurocognitive injuries associated with their shock treatment device. In addition to

concealing risks, SOMATICS intentionally, recklessly and overtly misrepresented the safety and

efficacy of the shock therapy device.

                                        PARTIES AND VENUE

         4.    Plaintiff, Janelle Schnulle, is an adult and a resident and citizen of the state of Texas.

         5.    At all relevant times, defendant SOMATICS is and was a limited liability company

formed and existing under the laws of the State of Florida with its principal place of business at 710

Commerce Dr., Unit #101, Venice, FL 34292.

         6.    SOMATICS is the manufacturer, labeler, promoter, and distributor of the

“Thymatron” Electroconvulsive Therapy (“ECT”) shock device. An ECT shock device is a device

used for treating severe psychiatric disturbances by inducing in the patient a major motor seizure by

applying a brief intense electrical current to the patient’s head. An ECT shock device, in lay terms,

is used to administer “shock treatment.”

         7.    Upon information and belief, SOMATICS regularly conducts and transacts business

in Missouri and has sold the Thymatron ECT devices to multiple hospitals and medical facilities in

Missouri, including but not limited to, the medical facility where Plaintiff received her ECT

treatment, and SOMATICS has generated revenue from sales within Missouri. This Court has

personal jurisdiction over SOMATICS because it has sufficient minimum contacts in Missouri to

render the exercise of jurisdiction by this Court proper.

         8.    This Court has subject matter jurisdiction over the parties pursuant to 28 U.S.C.

§1332(a) because Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

         9.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2). A substantial

portion of the events and omissions giving rise to this lawsuit occurred in this District and the Court

has personal jurisdiction over each of the parties as alleged throughout this Complaint.

///

///


                                                     2
   Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 3 of 28 PageID #: 3




                                    GENERAL ALLEGATIONS

              A. Brief History of the Discovery of ECT

       10.     Electroconvulsive therapy (“ECT”) is the practice of inducing grand mal motor

seizure through application of electricity to the brain. In the late 1930’s, after observing

slaughterhouses apply electricity to pigs to render them manageable for slaughter, Ugo Cerletti and

Lucino Bini, two scientists at the University of Rome thought that electricity could be used to treat

schizophrenia. Scientists at the time theorized (incorrectly) that seizures could potentially cure or

decrease the symptoms of schizophrenia and thus were considering using electricity to induce grand

mal seizure with the hopes of curing schizophrenia.

       11.      Cerletti and Bini began to test their theory by applying electricity to dogs and it was

noted by Bini that the majority of the dogs died during the experiment.

       12.     In April 1938, after having sacrificed sufficient dogs, Cerletti and Bini applied ECT

to the first human patient. A 40-year old Italian man who had been found wandering the train

station in Rome and speaking gibberish was brought to the University of Rome and had 70 volts of

electricity applied to his temple by Cerletti. It has been reported that, while the scientists were

deliberating whether they should apply a second higher voltage, the patient pleaded “Non una

seconda! Mortifera!” (“not again it will kill me!”). Seeing success that the man was speaking

lucidly as opposed to his initial gibberish, Cerletti applied a second and higher voltage (110 volts)

of electricity. The scientists reported that, after the application of the electricity, the patient became

more lucid and was able to speak coherently. The patient was administered approximately a dozen

more sessions of ECT and was eventually discharged but subsequently lost to follow-up.

       13.     In May 1938, Cerletti publicly presented his results on the use of ECT on this patient

at the Medical Academy of Rome. Shortly thereafter and starting in the early 1940s, ECT began to

gain acceptance for the purported treatment of schizophrenia (and eventually other psychiatric

ailments) across Europe and in the United States.

       14.     It may come as a surprise to some, but ECT shock treatment is still presently

prescribed in the United States for various psychological disorders including, but not limited to,


                                                      3
   Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 4 of 28 PageID #: 4




depression, bipolar disorder, schizophrenia and catatonia and is used on patients of all ages,

including children and the elderly. In an effort to veil the image of patients jolting, jarring and

convulsing during the procedure, patients are now placed under anesthesia during the procedure,

but as outlined herein, while the use of anesthesia may mask the image of overt convulsions, the

devastating permanent side-effects of ECT on the body and the brain remain the same, and in

some cases, exacerbated.

              B. Regulatory History of ECT

       15.     Prior to 1976, medical devices could be marketed without review by the U.S.

Food and Drug Administration (FDA). Spurred by the increased technological complexity of

devices and mounting disclosures of shortcomings involving pacemakers, intrauterine devices,

and intraocular lenses, Congress enacted the comprehensive Medical Device Amendments of

1976 to the Federal Food, Drug, and Cosmetic Act. The primary purpose of the amendments was

to ensure that new devices were safe and effective before they were marketed.” Kessler DA et

al., The Federal Regulation of Medical Devices, THE NEW ENGLAND JOURNAL OF MEDICINE,
August 8, 1987.

       16.     The Federal Food, Drug, and Cosmetic Act (hereinafter, the “Act”) (21 U.S.C.

301 et seq.), as amended by the Medical Device Amendments of 1976 (the “1976 amendments”)

(Public Law 94-295), the Safe Medical Devices Act of 1990 (the “SMDA”) (Public Law 101-

629), the Food and Drug Administration Modernization Act of 1997 (“FDAMA”) (Public Law

105-115), the Medical Device User Fee and Modernization Act (“MDUFA”) (Public Law 107-

250) and the medical device provisions of the Food and Drug Administration Amendments Act

of 2007 (“FDAAA”) (Public Law 110-85), along with the applicable regulations in the Code of

Federal Regulations, established a framework for the regulation of medical devices intended for

human use.

       17.     Congress established three classes of devices, based on the regulatory

requirements needed to provide reasonable assurance of their safety and effectiveness. The three

classes of devices are Class I, Class II, and Class III. Class I devices present no unreasonable


                                                      4
   Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 5 of 28 PageID #: 5




risk of illness or injury and are subject to regulation through “general controls.” 21 U.S.C.

360c(a)(1)(A). Class II devices are potentially more harmful and are subject to general controls,

but FDA in addition has authority to require that such devices comply with other “special

controls” or performance standards. 21 U.S.C. 360c(a)(1)(B). Class III devices present “a

potential unreasonable risk of illness or injury.” 21 U.S.C. 360c(a)(1)(C)(ii)(II).

       18.     Examples of Class I devices include bandages and enema kits. Examples of Class

II devices include condoms, some pregnancy test kits and powered wheelchairs. Examples of

Class III devices include pacemakers and breast implants.

       19.     In drafting the 1976 amendments, Congress divided medical devices in two

different ways: (1) according to three classes noted above — class I, II, or III, and (2) according

to seven basic categories — pre-amendment, post-amendment, substantially equivalent, implant,

custom, investigational, and transitional. The current regulatory scheme involved weaving these

two methods of subdivision into a workable statutory framework.

       20.     New devices, including any devices that were not in commercial distribution prior

to May 28, 1976, generally referred to as post-amendments devices, are classified automatically

by statute (section 513(f) of the Act (21 U.S.C. 360c(f)) into class III without any FDA

rulemaking process. Those devices remain in class III and require a manufacturer to submit to

FDA a premarket approval application, unless or until: (1) the device is reclassified into class I or

II; (2) FDA issues an order classifying the device into class I or II in accordance with section

513(f)(2) of the Act (21 U.S.C. 360c(f)(2)); or (3) FDA issues an order finding the device to be

substantially equivalent, under section 513(i) of the Act (21 U.S.C. 360c(i)), to a predicate device

that does not require premarket approval.

       21.     Before a Class III device may be introduced into the market, a manufacturer must

obtain a "premarket approval” (“PMA” may refer to either premarket approval or premarket

application) from FDA. 21 U.S.C. 360c(a)(1)(C), 360e(a). To obtain a PMA, the manufacturer

must submit information to FDA in a premarket approval application that provides reasonable

assurance that the device is safe and effective for its intended use. 21 U.S.C. 360c(a)(1)(C),


                                                     5
   Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 6 of 28 PageID #: 6




360e(a), (c), and (d); 21 C.F.R. §§ 814.

       22.     PMA is the most detailed type of device marketing application and review

required by FDA. The applicant must receive FDA approval of its PMA application prior to

marketing the device. PMA approval is based on a determination by FDA that the PMA contains

sufficient valid scientific evidence to assure that the device is safe and effective for its intended

use(s). PMA requires clinical testing to assure safety and effectiveness.

       23.     However, devices that were in commercial distribution before May 28, 1976 (the

date of enactment of the 1976 amendments), generally referred to as pre-amendments devices,

are classified after FDA has: (1) received a recommendation from a device classification panel

(an FDA advisory committee); (2) published the panel's recommendation for comment, along

with a proposed regulation classifying the device; and (3) published a final regulation classifying

the device.

       24.     A loophole known as the “grandfathering” provision permits Class III devices that

were on the market before the 1976 Medical Device Amendment’s enactment to remain on the

market until FDA initiates and completes a rulemaking requiring the submission of a PMA. 21

U.S.C. 360e(b)(1)(A). In addition, Congress created another loophole which permits new

manufacturers to distribute similar devices by showing through a premarket notification process

that their new devices are “substantially equivalent” to grandfathered devices. 21 U.S.C.

360e(b)(1)(B). This premarket notification process is known as the “Section 510(k) process,”

referring to the applicable section of the Act (21 U.S.C. 360(k)). A device is “substantially

equivalent” to a grandfathered device only if, among other things, the device has the same

“intended use” as the predicate device. 21 U.S.C. 360c(i)(1)(A).

       25.     It is this grandfathering loophole that has allowed the SOMATICS Thymatron

ECT device onto the market. Specifically, because various ECT machines had been on the

market prior to the 1976 enactments of the Medical Device Amendments, SOMATICS in or

about 1984, was able to obtain grandfathering clearance for its ECT device without submitting a

premarket approval application (PMA) and without having to submit any clinical trials


                                                      6
    Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 7 of 28 PageID #: 7




concerning the safety and efficacy of its ECT device.

       26.     Notably, in September 1979, the FDA issued a Rule classifying ECT machines as

Class III devices and requiring all manufacturers of ECT devices to submit a PMA application

that includes information concerning safety and effectiveness tests for the devices. See 44

Fed.Reg. 172, Sept. 4, 1979, pages 51776-77. However, after pressure from the American

Psychiatric Association and in light of the fact that not a single ECT manufacturer submitted the

requested PMA, the FDA chose not to enforce its Rule/Order.

       27.     Thereafter, beginning in 1984, the FDA allowed new ECT manufacturers,

including SOMATICS, to simply submit a 510(k) notification (which does not require showing

of safety or effectiveness nor does it require presentation of any clinical trial data) to obtain

clearance to sell its ECT device.1
       28.     Between the late 1970s and the time that Ms. Schnulle received her last ECT

treatments in 2016, the FDA had oscillated numerous times as to what classification should apply

to ECT machines and unfortunately never enforced any of its Rules that had required for PMA

approval for ECT machines. This has resulted in the ECT machines currently on the market,

including SOMATICS’ Thymatron ECT Device, never being subjected to a full FDA PMA

review, SOMATICS has never conducted a clinical trial to demonstrate the safety and efficacy of

the Thymatron ECT device (or any other ECT device) and SOMATICS has never submitted

clinical trials to demonstrate the safety and effectiveness of the Thymatron ECT device.

       29.     Contrary to SOMATICS’ false advertisements, during the relevant time period

and presently, the FDA’s position has been that “[t]he long-term safety and effectiveness of ECT

treatment has not been demonstrated.” Emphasis added. Moreover, as previously mentioned, to

date SOMATICS has not undertaken a single clinical trial to test the safety and efficacy of its


1
  The distinction between PMA approval and 510(k) clearance is significant. The Supreme
Court has noted, the PMA approval process usually takes the FDA 1,200 hours to complete,
whereas the 510(k) review is completed by the FDA in an average of only 20 hours. Moreover,
the 510(k) notification process “requires little information, rarely elicits a negative response from
the FDA and gets processed very quickly.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 478 (1996).

                                                      7
    Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 8 of 28 PageID #: 8




ECT device. Nonetheless, during the relevant time period and to this date, SOMATICS in order

to facilitate sales and in order to encourage medical professionals to recommend ECT treatment

and in order to convince patients to undergo ECT treatment, states on its website that “ECT

remains the safest and most effective treatment for severe depression” – knowing fully that its

promotional statements are false and misleading as there is no support nor any clinical trials

supporting such an endorsement of safety and efficacy of its ECT device.

       30.     In fact, according to a recently published meta-analysis of pre-existing ECT

studies, conducted by Irving Kirsch of Harvard University and John Read of the University of

East London, there is no scientifically reliable evidence that ECT works as a treatment for

depression, and the negative impact on patients, including permanent memory loss, set against

any potential benefits is so appalling that ECT cannot be scientifically or ethically justified, and

“should be immediately suspended.”2

              C. Defendant’s Failure to Adequately Test, Investigate, Report and Study the
                 Safety and Efficacy of its ECT Device
       31.     Dr. Abrams, the founder, owner and member of SOMATICS, has testified under

oath that SOMATICS has never performed any studies or tests to analyze the long-term side

effects associated with ECT. Dr. Abrams further testified that it is not SOMATICS’ business to

conduct such safety studies on its ECT device.

       32.     Furthermore, SOMATICS has failed to comply with its pharmacovigilance

requirements and have failed to comply with its mandatory duty of timely investigating,

evaluating, and reporting adverse events to the FDA. Under the applicable federal regulations,

SOMATICS, as a device manufacturer, had an affirmative responsibility to timely report to the

FDA any serious injury that the manufacturer becomes aware of, from any source (including, by


2
 John Read et al., Electroconvulsive Therapy for Depression: A Review of the Quality of ECT
versus Sham ECT Trials and Meta-Analyses, 21 ETHICAL HUMAN PSYCHOLOGY AND
PSYCHIATRY 64 (2019).



                                                      8
   Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 9 of 28 PageID #: 9




way of example, case reports published in scientific articles or other literature), that suggests that

the manufacturer’s device may have caused or contributed to serious injury. See 21 C.F.R. §§

803 et seq.

       33.        In addition, as a medical device manufacturer, SOMATICS had a duty to

investigate all complaints of adverse events (from any source) to determine whether a report

should be submitted to the FDA. See 21 C.F.R. §§ 803.17, 803.18 & 820.198. SOMATICS also

failed to undertake any such efforts to investigate serious adverse events (such as brain injury or

permanent memory loss) that it became aware of through the scientific literature or other sources.

       34.     The adverse event reporting requirements that apply to device manufacturers are

essential for the FDA as well as medical professionals to learn of adverse events as well as the

potential frequency of adverse events. The medical device adverse reports that are reported by

manufacturers and other stakeholders are publicly published by the FDA on its Manufacturer and

User Facility Device Experience (“MAUDE”) database which is accessible to the medical

community and stakeholders.

       35.     On multiple occasions, for example in the mid-1990s when the FDA required

ECT manufacturers to submit data and information about their respective ECT devices,

SOMATICS failed to submit any information to the FDA concerning reportable safety risks and

adverse events.

       36.     Likewise, in 2009, in response to FDA’s inquiries, SOMATICS informed the

FDA that, in the 25-years since obtaining clearance for its Thymatron device, “there has been no

occurrence of a reportable adverse event (death or serious injury) related to the use of a

Thymatron ECT device…” SOMATICS made this statement notwithstanding the myriad of

medical journal publications that discussed adverse events associated with ECT machines,

including the Thymatron device. Indeed, SOMATICS made this bogus representation

notwithstanding the fact that the FDA had contemporaneously received public comments from

medical professionals and the public in response to the same inquiry that included hundreds of

complaints of cognitive impairment, brain damage and more than a hundred complaints of death


                                                      9
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 10 of 28 PageID #: 10




associated with ECT devices.

       37.     Since obtaining clearance in 1984, in response to each and every one of the

thousands of instances of SOMATICS becoming aware of information reasonably suggesting

death or serious injury associated with its device, SOMATICS conducted no investigation and

failed to undertake any pharmacovigilance duties.

       38.     As a result of the SOMATICS’ conduct in violating statutory requirements and

selective withholding and manipulation of the data surrounding ECT devices, failing to warn of

known and knowable risks, and failure to comply with the statutory and common law duties

under state law running parallel to such requirements, during the relevant time period, the

Thymatron ECT devices were manufactured, sold, distributed and remained in use without

adequate testing, without adequate dissemination of reliable information and data as to safety and

effectiveness of the ECT device and without adequate warnings concerning serious and

significant risks, including but not limited to risks of brain damage, brain injury, neurocognitive

impairment, encephalopathy, structural brain changes, permanent cognitive impairment and

permanent memory loss.

             D. Defendant Knew, or Should Have Known, About Serious Injuries,
                Including Brain Injury and Permanent Memory Loss Associated With its
                ECT Device, Yet it Failed to Issue Timely Warnings and Instead Falsely
                Downplayed the Risks to Promote Sales
       39.     Adverse events have regularly resulted from administration of ECT shock

treatment since ECT’s inception in 1938 such as to make it virtually impossible that any ECT

manufacturer could escape the obligations to investigate, report and warn about such adverse

events. For example, from the early days of ECT to the present day, various psychiatric experts

have documented brain damage correlated with ECT. A vocal “ECT survivor community” has

been voicing their objection to the continued use of shock treatment for decades. Moreover,

during FDA hearings between 2009 and 2011 in which the FDA opened a public docket seeking

reports of adverse event complaints, ECT patients submitted thousands of adverse event

complaints, hundreds of which alleged serious brain injury. SOMATICS became aware of these


                                                    10
    Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 11 of 28 PageID #: 11




adverse event allegations by virtue of participating in those hearings, and therefore the hearings

invoked Defendant’s statutory duty to investigate, evaluate, and if necessary independently and

more fully report the complaints to the FDA so that they are fully researched and reflected in the

MAUDE database. However, at all times relevant to this action, there were no manufacturer-

submitted adverse event reports in FDA’s MAUDE database corresponding to those adverse

event allegations, illustrating SOMATICS’ continuous and intentional failure to investigate

and/or report adverse events to the FDA.

          40.    “The Electroshock Quotationary” was published in 2006.3 It recounts an eighty-

year history of serious adverse events including permanent brain damage resulting from ECT

shock treatment, as well as the formation of patient advocacy groups united in their continued

opposition to ECT shock treatment. Moreover, it references testimony and studies by U.S.

psychiatrists, in which the psychiatrists opine that ECT inherently damages the brain. No

account of injury resulting from ECT shock treatment referenced in the Electroshock

Quotationary were investigated and reported by SOMATICS.

          41.    Many studies have suggested or documented reasonably known brain injury

    resulting from ECT shock treatment. For example, a study in Archives of General Psychiatry

    documented that cerebral atrophy was significantly more common in those patients who had

    ever received ECT.4

          42.    A brain scan study confirmed that brain shrinkage was significantly more

    common in ECT recipients than other mental patients.5

          43.    A study relating MRI scans of patients demonstrated a strong correlation between




3
  LEONARD ROY FRANK, THE ELECTROSHOCK QUOTATIONARY (2006),
http://www.endofshock.com/102C_ECT.PDF.
4
  Weinberger et al., Structural Abnormalities in the Cerebral Cortex of Chronic Schizophrenic
Patients, 36 ARCHIVES GEN. PSYCHIATRY, 935-39 (1979).
5
  Calloway et al., ECT and Cerebral Atrophy: A CT Study, 64 ACTA PSYCHIATRICA
SCANDINAVICA 442-45 (1981).

                                                    11
    Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 12 of 28 PageID #: 12




    the numbers of previous ECT treatments to loss of brain tissue.6

           44.        Another study found that ECT recipients were twice as likely to have a

    measurable loss of brain tissue in the front area of the brain and a tripling of the incidence of a

    loss of brain tissue in the back of the brain.7

           45.        Finally, another study documented intra-cranial bleeding resulting from ECT

    shock treatment administered using current ECT devices.8

           46.        SOMATICS, however, remained willfully ignorant or otherwise intentionally

    failed to follow up or do any investigation on the adverse events in these and other similar

    published adverse events in an attempt to evade its mandatory reporting duties and keep from

    having to publicly admit its awareness that a risk of permanent brain damage is associated with

    the use of its ECT device.

           47.        SOMATICS, as a leading manufacturer and distributor of ECT devices, knew and

    certainly should have known about the potential risks of brain injury, permanent cognitive

    impairment and permanent memory loss associated with its Thymatron ECT Device. In

    addition to the various scientific journal articles, meta-analyses, and case reports addressed,

    supra, which raised these risk concerns, scientists testified in governmental proceedings

    concerning these brain injury risks and their mechanism of action. As way of example, Peter

    Sterling, Ph.D., a neuroscientist and professor at the University of Pennsylvania and ECT

    researcher, testified before the New York State Assembly on July 18, 2001 regarding the effects

    of ECT on the brain, and in his testimony to the New York Assembly he stated:

                  ECT unquestionably damages the brain, and there are a variety of mechanisms that
           lead to this damage. In the first place, the electroshock delivered to the skull is basically

6
 Andreasen et al., MRI of the Brain in Schizophrenia, 47 ARCHIVES GEN. PSYCHIATRY, 35-41
(1990).
                      7
                 a.       R.J. Dolan et al., The Cerebral Appearance in Depressed Subjects, 16 PSYCHOL.

              MED., 775-79 (1986).
8
 Kulkarni & Melkundi, Subdural Hematoma: An Adverse Event of Electroconvulsive Therapy –
Case Report and Literature Review, CASE REPORTS IN PSYCHIATRY (2012).

                                                           12
Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 13 of 28 PageID #: 13




      similar to what you would get out of an electrical wall outlet, except that there is a
      transformer in the ECT machine that steps up the voltage…when this is done two or three
      times a week for weeks, it's just completely obvious that this is going to eventually cause
      some kind of brain damage…

            Now the second point, source of brain damage for ECT is that it causes…grand
      mal epileptic seizures…and this causes an acute rise in blood pressure, well into the
      hypertensive range…And it frequently causes small…hemorrhages in the brain.

            And wherever a hemorrhage occurs in the brain, nerve cells die, and they are not
      replaced. And so one can accumulate these hemorrhages over a period of treatments
      leading to brain damage.

              A third thing that ECT does is to rupture the blood brain barrier. This barrier
      normally protects the brain from potentially damaging substances in the
      blood…breaching this barrier exposes nerve cells in the brain to chemical insults that can
      kill them…also leads…to swelling of the brain…swelling leads to local arrest of blood
      supply, to loss of oxygen…and to death of neurons.

             The fourth thing…is that ECT…causes neurons to release large quantities of
      …glutamate. Glutamate excites further neuronal activity…and this becomes a vicious
      cycle…Neurons literally…kill themselves from over activity…the key manifestation of
      this brain damage is retrograde memory loss….
      48.     Dr. Sterling’s testimony was given during hearings by the New York Assembly

which was considering introducing regulations concerning the use, assurance of informed

consent and oversight of ECT procedures. As manufacturers of one of the two main ECT

devices in the nation, SOMATICS either knew or certainly should have known about the

Assembly hearings, the proposed legislation as well as the opinions and medical testimony

publicly delivered to the Assembly, including the above opinions and testimony of Dr. Sterling

which were directly quoted and referenced in the State Assembly’s subsequent March 2002

Report on Electroconvulsive Therapy. SOMATICS, however, as with its lack of response to the
myriad of other previous articles and scientific publications that had raised concerns about the

use of ECT and brain injury, did not undertake any efforts to enhance their device warnings.

      49.     The true electrical current exposure and eventual brain damage risks ECT patients

endure is perhaps best encapsulated by Kenneth Castleman, Ph.D., a Biomedical Engineer and

former faculty member and Visiting Committee Chairman of the Department of Electrical and



                                                   13
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 14 of 28 PageID #: 14




Computer Engineering at Caltech, who issued a report in a previous ECT litigation involving

allegations of brain injury. In his report, Dr. Castleman went through the electrical currents an

ECT patient receives and summarized it as follows:

       So, to put this all in perspective, the amount of electric current that an ECT
       machine puts through a patient’s head is about 200 times what is considered
       dangerous for ground fault leakage, approximately 100 times what Tasers, cattle
       prods, and electric fences use, about the same as what is used for stunning pigs,
       and roughly one-fifth as much as the electric chair. In addition, the amount of
       voltage applied to the head (460 volts) is about 400 times what is required to
       damage a single brain cell. Clearly this amount of electricity has the potential to
       cause injury to the brain.

       50.     Notwithstanding the above alleged facts, during all times relevant to this action,

SOMATICS never issued adequate warnings about the brain injury, permanent cognitive injuries

and permanent memory loss associated with its ECT Thymatron Device.

       51.     Had SOMATICS issued warnings to medical providers concerning the risks of

brain injury, permanent cognitive impairment and permanent memory loss as well as the other

serious adverse events associated with the ECT Thymatron Device, medical providers would

have heeded these warnings and, as is their fiduciary responsibilities, would have passed on those

warnings to patients during the informed consent process. However, as a result of SOMATICS’
negligent, reckless and fraudulent conduct, and its failure to issue adequate warnings,

SOMATICS denied patients, including Plaintiff, the ability to make truly informed consent.

       52.     Sadly, in lieu of issuing appropriate warnings concerning the documented risks

associated with ECT, including but not limited to brain damage, permanent cognitive impairment

and permanent memory loss, SOMATICS instead prepared a “Patient Information Pamphlet”

which it gave to doctors to give to all ECT patients, which downplayed any side effects, falsely

stated that ECT does not cause brain injury, falsely stated that any memory loss issues are

temporary and not permanent, falsely claimed that ECT actually improved memory and to further

downplay the risks of ECT. Instead, the Pamphlet pinned any cognitive adverse events to the

patients’ underlying condition, other medications and aging.


                                                   14
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 15 of 28 PageID #: 15




       53.     It was not until sometime after October 2018 (after settling an ECT brain injury

litigation and years after Ms. Schnulle had concluded her ECT treatment) that SOMATICS

revised its website to issue new warnings about adverse events associated with ECT and its

Thymatron device – SOMATICS now for the first time warns on its website that, “in rare cases”

ECT “patients may experience permanent memory loss or permanent brain damage.”

       54.     Somatics also revised its User Manual for the Thymatron device in 2019, which

now states in relevant part:


               [Practitioners] should also be familiar with the FDA final order of December 26,
       2018 (83 FR 66103-66124). Clinicians who administer ECT should participate in
       continuing education about ECT … It is essential that doctors planning to use the
       Thymatron System IV device read and follow the warnings and recommendations of the
       Task Force of the American Psychiatric Association as set forth in “The Practice of
       Electroconvulsive Therapy” (APA, 2001), which states, in part, that “A small minority
       of patients treated with ECT later report devastating cognitive consequences.
       Patients may indicate that they have dense amnesia extending far back into the past
       for events of personal significance or that broad aspects of cognitive function are so
       impaired that the patients are no longer able to engage in former occupations … in
       some patient self-reports of profound ECT-induced deficits may reflect objective
       loss of function … In rare cases, ECT may result in a dense and persistent
       retrograde amnesia extending to years …”

Emphasis added.
       55.     Such warnings and indeed even more conclusive warnings concerning permanent

memory loss and brain injury should have been given by SOMATICS to medical professionals

and the public decades ago when such risks were first reported and were known to SOMATICS.

                               PLAINTIFF-SPECIFIC ALLEGATIONS

       56.     Plaintiff, Janelle Schnulle, underwent approximately 33 sessions of ECT shock

treatment from approximately April 10, 2015 through January 29, 2016, administered by

Eduardo Garcia Ferrer, M.D. and Frederick G. Hicks, M.D., at Mercy Hospital St. Louis in St.

Louis, Missouri, with an ECT device manufactured and/or distributed by SOMATICS. The ECT

treatments were prescribed for depression.

       57.     In obtaining Ms. Schnulle’s consent, her treating psychiatrists and physicians,


                                                   15
  Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 16 of 28 PageID #: 16




likely unaware of ECT’s risks of brain injury and permanent neurocognitive side effects (because

SOMATICS had not issued such warnings and instead had overtly denied that such risks exist),

did not provide Ms. Schnulle with any warnings concerning the risk of brain injury or permanent

neurocognitive decline and injuries. Nor did Ms. Schnulle receive any warnings about the risks

outlined herein and which SOMATICS knew about but failed to warn about, including for

example, the fact that the safety and efficacy of ECT for long term use had never been tested, the

fact that ECT presents a material risk of causing structural brain trauma including cell death,

hippocampal damage, and subdural hematoma, in a way that wholly debilitates the patient with

permanent cognitive impairment, such that many patients cannot live normal lives after receiving

ECT shock treatment as well as the various other serious injuries and symptoms outlined in this

Complaint.

       58.     Had Ms. Schnulle been warned concerning the risk of brain injury or permanent

neurocognitive decline, she would not have consented to ECT treatment.

       59.     ECT did not generate improvement in Ms. Schnulle’s symptoms. Instead of

improving her symptoms, Ms. Schnulle’s IQ diminished after ECT and she suffered significant

impairment in her day-to-day functioning. Ms. Schnulle is often unable to complete basic math

and feels confused and disoriented, such that she cannot socialize in ways she once could. Ms.

Schnulle, formerly a fitness instructor, is no longer able to maintain gainful employment as a

result of the side effects of ECT.

       60.     In sum, as a result of the repeated exposure to SOMATICS’ ECT device, Ms.

Schnulle has sustained numerous injuries, including but not limited to: neurocognitive injuries,

impaired visual and verbal memory, severe short- and long-term memory loss, significant decline

in her ability to learn and recall information, a disruption and decline in her ability to encode new

information, loss of executive function, and additional physical, physiological, psychological,

and emotional injuries and harms, as well as lost earnings and loss of earning capacity.

///

///


                                                    16
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 17 of 28 PageID #: 17




                                              COUNT I

                         NEGLIGENCE AGAINST DEFENDANT SOMATICS

        61.      Plaintiff repeats, incorporates, and alleges each prior and subsequent allegation as

if fully set forth herein.

        62.      At all relevant times, Defendant SOMATICS, LLC was the manufacturers,

designers, distributors, sellers, and/or suppliers of the Thymatron ECT Device.

        63.      Defendant owed a duty to Plaintiff and the general public to use reasonable care in

the researching, manufacturing, analyzing, testing, selling, advertising, promoting, distributing,

labeling and marketing of its ECT devices, including the Thymatron ECT device.

        64.      Notwithstanding said duty of care, Defendant, individually, as well as through its

agents, servants or employees, negligently, recklessly and carelessly:

              a. Failed to provide adequate warnings to the medical community and the public

                 about risks, dangers and side effects associated with the use of its ECT device,

                 including but not limited to failing to warn about the risks of permanent brain

                 damage, brain injury, permanent neurocognitive injury and permanent memory

                 loss.

              b. Failed to adequately research, test and analyze the safety of its ECT device.

              c. Failed to adequately investigate the reports of serious adverse events, including

                 but not limited to permanent memory loss, neurocognitive decline, death, burning

                 and brain injury that it knew about or should have known about.

              d. Failed to adequately report adverse events to the FDA.

              e. Failed to comply with applicable federal laws and regulations governing medical

                 device manufacturers, including but not limited to, The Federal Food, Drug, and

                 Cosmetic Act (hereinafter, the “Act”) (21 U.S.C. 301 et seq.), as amended by the

                 Medical Device Amendments of 1976 (the “1976 amendments”) (Public Law 94-

                 295), the Safe Medical Devices Act of 1990 (the “SMDA”) (Public Law 101-

                 629), the Food and Drug Administration Modernization Act of 1997 (“FDAMA”)


                                                      17
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 18 of 28 PageID #: 18




                 (Public Law 105-115), the Medical Device User Fee and Modernization Act

                 (“MDUFA”) (Public Law 107-250) and the medical device provisions of the Food

                 and Drug Administration Amendments Act of 2007 (“FDAAA”) (Public Law

                 110-85), along with the applicable regulations in the Code of Federal Regulations,

                 including more specifically, but not limited to: 21 C.F.R. §§ 803.1 -803.23; 21

                 C.F.R. §§ 803.50-803.58; 21 C.F.R. § 820.198; and 21 C.F.R. §807.20.

              f. Failed to inform and warn the medical community, patients and the public that the

                 safety and efficacy of the use, in particular long-term safety and effectiveness of

                 ECT treatment, has never been demonstrated.

              g. Defendant falsely assured the medical community, patients and the public that

                 “ECT remains the safest and most effective treatment for severe depression” when

                 it knew or should have known that such a proclamation and assurance of safety

                 and efficacy had never been demonstrated, nor are there any clinical trials to

                 support the veracity of such a statement for the Thymatron ECT Device.

        65.      As a direct and proximate result of one or more of these aforementioned acts or

omissions of Defendant, Plaintiff sustained personal injuries and damages of a personal and

pecuniary nature, including past and future medical expenses; past and future lost earnings,

earning capacity and profits; past and future pain, suffering, disability, disfigurement, and loss of

a normal life. These losses are permanent.

                                              COUNT II

                  STRICT LIABILITY AGAINST DEFENDANT SOMATICS

        66.      Plaintiff repeats, incorporates and alleges each prior and subsequent allegation as

if fully set forth herein.

        67.      At the time the Thymatron ECT Device(s) (which were used during Plaintiff’s

ECT treatment between 2015 through 2016), left the control of the SOMATICS, it was defective

and unreasonably dangerous when SOMATICS manufactured, designed, labeled, promoted and

instructed practitioners, who is strictly liable for the injuries caused from its use.


                                                      18
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 19 of 28 PageID #: 19




        68.     The risks attendant to the Thymatron ECT Devices as designed, manufactured,

promoted and sold by SOMATICS greatly outweighed any possible benefits to be expected.

        69.     The Thymatron ECT Devices failed to perform in a manner that a reasonable

consumer would expect it to perform.

        70.     Defendant knew that the Thymatron ECT Devices manufactured, designed,

labeled, promoted and/or sold by it, when used as Defendant promoted and instructed

practitioners, was defective and dangerous in the manners hereinbefore described.

        71.     Defendant knew that, because said use was dangerous and defective, Thymatron

ECT Devices could not be safely used for the purposes intended and promoted.

        72.     Defendant, knowing that said product when used as intended and promoted was

defective and dangerous, acted in a despicable manner and in conscious disregard of the safety of

the public, including Plaintiff, when it placed the product in the stream of commerce without

warning of the defects, and knew when so placed that it would be used without inspection for

defects when so used.

        73.     By placing the Thymatron ECT Devices on the market and promoting their use,

Defendant impliedly represented it was safe for the purposes intended and intended that medical

facilities, purchasers, doctors, patients and members of the public rely on its misrepresentations.

        74.     As a direct and proximate result of one or more or all of the aforementioned

unreasonably dangerous conditions, Plaintiff sustained personal injuries and damages of a

personal and pecuniary nature, including past and future medical expenses; past and future lost

earnings, earning capacity and profits; past and future pain, suffering, disability, disfigurement,

and loss of a normal life. These losses are permanent.

                                 COUNT III
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                        AGAINST DEFENDANT SOMATICS
        75.     Plaintiff repeats, incorporates and alleges each prior and subsequent allegation as

if fully set forth herein.



                                                     19
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 20 of 28 PageID #: 20




        76.     At all times relevant, Defendant SOMATICS, LLC designed, manufactured,

marketed, sold, and/or distributed Thymatron ECT medical devices.

        77.     Defendant sold the subject ECT Device: the “Thymatron” ECT Device.

        78.     Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

the Thymatron ECT Device was of merchantable quality and safe for its intended use.

        79.     Contrary to such implied warranty, and in violation of Mo. Rev. Stat. § 400.2-314,

the Thymatron ECT Devices that Defendant manufactured, distributed, and sold, and which were

used during Plaintiff’s ECT treatment, was not of merchantable quality or safe for its intended

use.

        80.     As a direct and proximate result of Defendant’s breach of its implied warranty of

merchantability, Plaintiff sustained personal injuries and damages of a personal and pecuniary

nature, including past and future medical expenses; past and future lost earnings, earning

capacity and profits; past and future pain, suffering, disability, disfigurement, and loss of a

normal life. These losses are permanent.

                                          COUNT IV
                              BREACH OF IMPLIED WARRANTY OF
                             FITNESS FOR A PARTICULAR PURPOSE
                                AGAINST DEFENDANT SOMATICS
        81.     Plaintiff repeats, incorporates and alleges each prior and subsequent allegation as

if fully set forth herein.

        82.     At all times relevant, Defendant SOMATICS, LLC designed, manufactured,

marketed, sold, and/or distributed Thymatron ECT medical devices.

        83.     Prior to the time of sale, Defendant had reason to know that medical providers,

including but not limited to Plaintiff’s medical providers, would use Defendant’s Thymatron

ECT Devices on their respective patients, including but not limited to Plaintiff.

        84.     Patients, such as Plaintiff, including Plaintiff’s medical providers, relied upon

Defendant as the designer, manufacturer, distributor, and/or promoter of the Thymatron ECT

Devices, to design, manufacture, label and distribute medical devices that were safe and effective


                                                     20
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 21 of 28 PageID #: 21




for the intended and/or promoted use.

        85.     In consideration, as part of the sale of the Thymatron ECT Devices, an implied

warranty arose that the subject devices would be safe and suitable for the intended and promoted

use.

        86.     In breach of this implied warranty of fitness for a particular purpose, and in

violation of Mo. Rev. Stat. § 400.2-315, the Thymatron ECT Devices, were not delivered as

warranted because they were not safe or effective for the intended and promoted use.

        87.     As a direct and proximate result of Defendant’s breach of its implied warranty of

fitness for a particular purpose, Plaintiff sustained personal injuries and damages of a personal

and pecuniary nature, including past and future medical expenses; past and future lost earnings,

earning capacity and profits; past and future pain, suffering, disability, disfigurement, and loss of

a normal life. These losses are permanent.

                                       COUNT V
                             BREACH OF EXPRESS WARRANTY
                             AGAINST DEFENDANT SOMATICS

        88.     Plaintiff repeats, incorporates and alleges each prior and subsequent allegation as

if fully set forth herein.

        89.     At all times relevant, Defendant SOMATICS, LLC was the manufacturer,

distributor, promoter, and seller of the Thymatron ECT Device.

        90.     SOMATICS expressly warranted to the public and the medical community,

including Plaintiff’s treating physicians and psychiatrists, that its Thymatron ECT Device was

“the safest and most effective treatment for severe depression”; that its Thymatron ECT Device

did not cause brain injury; that its Thymatron ECT Device did not cause permanent memory loss;

that its Thymatron ECT Device did not cause any long-term or persistent effects on intellectual

abilities or memories; and other similar warranties of safety and efficacy.

        91.     The aforementioned representations, individually and collectively, were part of

the basis of the bargain between Plaintiff (including her medical providers) and SOMATICS.



                                                     21
    Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 22 of 28 PageID #: 22




        92.      Plaintiff (including the medical community and her medical providers) directly

and indirectly relied on the aforementioned representations by SOMATICS.

        93.      SOMATICS’ aforementioned representations and warranties were false.

        94.      SOMATICS breached these express warranties, in violation of Mo. Rev. Stat. §

400.2-313, because:

              a. There are no clinical trials or any other reliable evidence demonstrating that ECT

                 treatment or treatment with the Thymatron ECT device is the safest and most

                 effective treatment for severe depression;

              b. Contrary to SOMATICS’ warranties, ECT treatment and its Thymatron ECT

                 Device, can and does cause brain injury;

              c. Contrary to SOMATICS’ warranties, ECT treatment and its Thymatron ECT

                 Device, can and does cause permanent memory loss;

              d. Contrary to SOMATICS’ warranties, ECT treatment and its Thymatron ECT

                 Device, can and does cause long-term and persistent effects on intellectual

                 abilities or memories;

              e. Contrary to SOMATICS’ warranties, the truth is that the long-term efficacy and

                 safety of ECT treatment has never been demonstrated.

        95.      In fact, according to a recently published meta-analysis of pre-existing ECT

studies, conducted by Irving Kirsch of Harvard University and John Read of the University of

East London, there is no scientifically reliable evidence that ECT works as a treatment for

depression, and the negative impact on patients, including permanent memory loss, set against

any potential benefits is so appalling that ECT cannot be scientifically or ethically justified, and

“should be immediately suspended.”9

        96.      As a direct and proximate result of SOMATICS’ breach of its express warranties,


9
 John Read et al., Electroconvulsive Therapy for Depression: A Review of the Quality of ECT
versus Sham ECT Trials and Meta-Analyses, 21 ETHICAL HUMAN PSYCHOLOGY AND
PSYCHIATRY 64 (2019).

                                                     22
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 23 of 28 PageID #: 23




Plaintiff sustained personal injuries and damages of a personal and pecuniary nature, including

past and future medical expenses; past and future lost earnings, earning capacity and profits; past

and future pain, suffering, disability, disfigurement, and loss of a normal life. These losses are

permanent.



                              COUNT VI
     VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT AGAINST
                        DEFENDANT SOMATICS
        97.      Plaintiff repeats, incorporates and alleges each prior and subsequent allegation as
if fully set forth herein.

        98.      This Count is brought pursuant to the Missouri Merchandising Practices Act

(“MMPA”), §§ 407.010, et seq., which provides in relevant part:

              a. The act, use or employment by any person of any deception, fraud, false pretense,

                 false promise, misrepresentation, unfair practice or the concealment, suppression,

                 or omission of any material fact in connection with the sale or advertisement of

                 any merchandise in trade or commerce … in or from the state of Missouri, is

                 declared to be an unlawful practice. … Any act, use or employment declared

                 unlawful by this subsection violates this subsection whether committed before,

                 during or after the sale, advertisement or solicitation.

        99.      At all relevant times, Plaintiff was a “person” within the meaning of Mo. Rev.

Stat. § 407.010(5).

        100.     At all relevant times, Plaintiff purchased “merchandise” within the meaning of

Mo. Rev. Stat. § 407.010(4) when she purchased medical services for ECT treatment.

        101.     At all relevant times, SOMATICS conducted “trade or commerce” within the

meaning of Mo. Rev. Stat. § 407.010(7).

        102.     Defendant SOMATICS deliberately engaged in deceptive and unlawful marketing

in violation of the Missouri Merchandising Practices Act by representing to the general public,



                                                       23
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 24 of 28 PageID #: 24




the medical community, including Plaintiff’s medical providers that: its Thymatron ECT Device

was “the safest and most effective treatment for severe depression”; that its Thymatron ECT

Device did not cause brain injury; that its Thymatron ECT Device did not cause permanent

memory loss; that its Thymatron ECT Device did not cause any long-term or persistent effects on

intellectual abilities or memories; and other similar warranties of safety and efficacy.

        103.    Plaintiff suffered an ascertainable loss in connection SOMATICS’ sale or

advertisement of its Thymatron ECT device. Plaintiff, the general public, and the medical

community, including Plaintiff’s medical providers, relied upon SOMATICS’ deceptive and

unlawful marketing practices, including, inter alia, the representation that its Thymatron ECT

Device was safe and effective; that its Thymatron ECT Device did not cause brain injury; that its

Thymatron ECT Device did not cause permanent memory loss; and that its Thymatron ECT

Device did not cause any long-term or persistent effects on cognitive abilities or memories.

        104.    Had SOMATICS not engaged in the deceptive conduct described herein, Plaintiff

would not have consented to ECT treatment and would not have incurred related medical costs

and injury.

        105.    SOMATICS’ unfair and/or deceptive acts and/or practices violate the Missouri

Merchandising Practices Act, Mo. Rev. Stat. § 407.020.1.

        106.    As a direct and proximate result of SOMATICS’ actions in violation of the

Missouri Merchandising Practices Act, Plaintiff sustained an ascertainable loss, i.e., related

medical costs and injuries, in an amount to be proven at trial.

                                      COUNT VII
                                        FRAUD
                             WILLFUL AND WANTON CONDUCT
                             AGAINST DEFENDANT SOMATICS
        107.    Plaintiff repeats, incorporates and alleges each prior and subsequent allegation as

if fully set forth herein.

        108.    As a medical device company, SOMATICS had an affirmative duty to warn

regarding all risks it knew, learned of, or should have known about associated with its medical


                                                    24
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 25 of 28 PageID #: 25




devices, including but not limited to, its Thymatron ECT Device.

       109.    SOMATICS knowingly and intentionally concealed adverse event information,

and knowingly and intentionally provided misleading and inaccurate information that was

material to medical providers and patients, which misled medical providers and patients who

were relying directly and/or indirectly upon SOMATICS’ representations and concealment.

       110.    SOMATICS’ distribution of false and misleading information concerning the

safety and efficacy of its Thymatron ECT devices as well as its intentional failure and refusal to

properly test, study, report and investigate adverse events associated with its Thymatron ECT

devices, caused health care providers, patients and the general public, including Plaintiff and her

medical providers, to be misled about the risks and benefits of ECT therapy and the Thymatron

ECT devices.

       111.    In addition to concealing and not reporting adverse events and risks, upon

information and belief, SOMATICS made intentional affirmative misrepresentations to the

public, patients, and the medical community, including Plaintiff’s medical providers, that its

Thymatron ECT Device was “the safest and most effective treatment for severe depression”; that

its Thymatron ECT Device did not cause brain injury; that its Thymatron ECT Device did not

cause permanent memory loss; that its Thymatron ECT Device did not cause any long-term or

persistent effects on intellectual abilities or memories; and other similar assurances of safety and

efficacy.

       112.    Upon information and belief, when SOMATICS made these aforementioned

representations and/omissions, it knew these representations and/or omissions were false or

and/or wantonly and recklessly disregarded whether the representations and/or omissions were

true. Upon information and belief, these representations and/or omissions were made by

SOMATICS with the intent of defrauding and deceiving the public and the medical community

and with the intent of inducing hospitals, doctors, including Plaintiff’s doctors and treaters, to use

its Thymatron ECT Device and/or for patients, such as Plaintiff, to consent to ECT treatment.

       113.    SOMATICS made the aforementioned representations and/or omissions with the


                                                     25
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 26 of 28 PageID #: 26




intention and expectation that they would be relied upon by patients, doctors and the general

public, including Plaintiff’s doctors and patients such as Plaintiff.

       114.    Plaintiff (including the medical community and her medical providers) reasonably

and justifiably relied on the aforementioned representations by SOMATICS.

       115.    SOMATICS’ aforementioned representations were false and SOMATICS knew or

should have known they were false. In reality, there are no clinical trials or any other reliable

evidence demonstrating that ECT treatment or treatment with the Thymatron ECT device is the

safest and most effective treatment for severe depression. Contrary to SOMATICS’s statements,

ECT treatment and its Thymatron ECT Device, can and does cause brain injury. Contrary to

SOMATICS’s representations, ECT treatment and the Thymatron ECT Device, can and does

cause permanent memory loss. Contrary to SOMATICS’s representations, ECT treatment and its

Thymatron ECT Device, can and does cause long-term and persistent effects on intellectual

abilities and memories. Contrary to SOMATICS’s representations, the reality is that the long-

term efficacy and safety of ECT treatment has never been demonstrated.

       116.    In fact, according to a recently published meta-analysis of pre-existing ECT

studies, conducted by Irving Kirsch of Harvard University and John Read of the University of

East London, there is no scientifically reliable evidence that ECT works as a treatment for

depression, and the negative impact on patients, including permanent memory loss, set against

any potential benefits is so appalling that ECT cannot be scientifically or ethically justified, and

“should be immediately suspended.”10

       117.    Had SOMATICS not made these false misrepresentations, omissions and

concealments, and had it issued warnings to medical providers concerning the risks of brain

injury, permanent cognitive impairment and permanent memory loss as well as the other serious

adverse events associated with the ECT Thymatron Device, as well as the lack of demonstrated


10
  John Read et al., Electroconvulsive Therapy for Depression: A Review of the Quality of ECT
versus Sham ECT Trials and Meta-Analyses, 21 ETHICAL HUMAN PSYCHOLOGY AND
PSYCHIATRY 64 (2019).

                                                     26
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 27 of 28 PageID #: 27




long-term safety and efficacy of its device, medical providers, including Plaintiff’s medical

providers, would have heeded these warnings and as is their fiduciary responsibilities, would

have passed on those warnings to patients during the informed consent process. However, as a

result of its willful, wanton, and fraudulent conduct, SOMATICS denied patients, including

Plaintiff, the ability to make truly informed consent.

           118.   Had Plaintiff been warned concerning the risk of permanent brain injury or

permanent neurocognitive decline and had he been warned about the lack of efficacy and safety

for the long-term use of ECT, she would not have consented to any ECT treatment.

           119.   The actions and conduct of SOMATICS as alleged herein was wanton, grossly

negligent and reckless and demonstrated a complete disregard and reckless indifference to the

safety and welfare of Plaintiff in particular and to the public generally in that SOMATICS did

willfully and knowingly falsely promote ECT treatment and its ECT Thymatron Device with the

specific knowledge that its ECT Thymatron Device would be used without adequate instructions

and warnings and without adequate knowledge regarding its efficacy, risk and long-term side

effects.

           120.   The actions and conduct of Somatics as alleged herein was malicious, fraudulent,

and oppressive toward Plaintiff in particular and the public generally, and SOMATICS conducts

itself in a willful, wanton, and reckless manner.

           121.   As a direct and proximate result of SOMATICS’ fraudulent statements and

concealments, Plaintiff sustained personal injuries and damages of a personal and pecuniary

nature, including past and future medical expenses; past and future lost earnings, earning

capacity and profits; past and future pain, suffering, disability, disfigurement and loss of a normal

life. These losses are permanent.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant on all counts of the

complaint, and requests compensatory damages, together with interest, cost of suit, attorneys’

fees, and all such other relief as the Court deems just and proper as well as:


                                                     27
 Case: 4:21-cv-00109-DDN Doc. #: 1 Filed: 01/27/21 Page: 28 of 28 PageID #: 28




      1. For general damages, in an amount exceeding this Court’s jurisdictional minimum

         and to be proven at the time of trial;

      2. For specific damages, in an amount to be proven at the time of trial;

      3. For medical, incidental, hospital, psychological care and other expenses, in an amount

         to be proven at trial;

      4. For loss of earnings and earning capacity, in an amount to be proven at the time of

         trial;

      5. For an award of pre- and post-judgment interest, as provided by law;

      6. For exemplary or punitive damages, in an amount to be determined at the time of

         trial;

      7. For an award providing for payment of costs of suit and attorneys’ fees to Plaintiff, as

         provided by law;

      8. For such other and further relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL
      Plaintiff hereby demands a trial by jury as to all issues.
DATED: January 27, 2021                      Respectfully submitted,

                                             BAUM HEDLUND ARISTEI & GOLDMAN
                                             /s/ John A. Greaves
                                             John A. Greaves, Esq., 56309(MO)
                                             173336(CA)
                                             10940 Wilshire Blvd, 17th Floor
                                             Los Angeles, CA 90024
                                             Tel: (310) 207-3233 // Fax: (310) 820-7444
                                             jgreaves@baumhedlundlaw.com

                                             Pending Admission Pro Hac Vice:
                                             Bijan Esfandiari, 223216(CA)
                                             Monique Alarcon, 311650(CA)
                                             BAUM HEDLUND ARISTEI & GOLDMAN
                                             10940 Wilshire Blvd., 17th Floor
                                             Los Angeles, CA 90024
                                             Tel: (310) 207-3233 // Fax: (310) 820-7444
                                             besfandiari@baumhedulundlaw.com
                                             malarcon@baumhedlundlaw.com



                                                   28
